United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2109
Issued: June 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 28, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ July 16, 2008 schedule award decision. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a three percent impairment of her right
lower extremity, for which she received a schedule award.
FACTUAL HISTORY
On June 14, 2000 appellant, then a 54-year-old distribution clerk filed a traumatic injury
claim alleging that, on June 11, 2000, she slipped and injured her right leg in the performance of
duty. She stopped work on June 12, 2000 and returned to work on June 16, 2000. The Office

accepted appellant’s claim for lumbar strain and right knee contusion.
appropriate compensation benefits.1

Appellant received

In a report dated August 12, 2003, Dr. George W. Wharton, a Board-certified orthopedic
surgeon, noted appellant’s history of injury and treatment. He opined that she had an impairment
of 32 percent to the right leg or 13 percent whole person impairment. In a separate report, also
dated August 12, 2003, Dr. Wharton opined that appellant was entitled to a whole person
impairment of five percent based upon the diagnostic-related estimates (DRE) lumbar
category II.
On January 26, 2004 the Office received appellant’s claim for a schedule award On
August 12, 2004 it requested that an Office medical adviser review Dr. Wharton’s impairment
rating and provide an opinion regarding the extent of appellant’s impairment in accordance with
the American Medical Association, Guides to the Evaluation of Permanent Impairment,
(A.M.A., Guides) (5th ed. 2001).
In an August 19, 2004 report, the Office medical adviser explained that the rating of
Dr. Wharton was not probative for a schedule award determination because it was lacking in
clarity and an adequate description of the impairment. He recommended that the Office obtain
another impairment rating.2
In an October 11, 2006 report, Dr. E. Kano Mayer, a Board-certified physiatrist, reviewed
electromyography (EMG) studies, which revealed normal right extremity sensory responses.
Motor responses showed decreased amplitude on both tibial and peroneal sensory responses with
normal latency and normal conduction velocity. Dr. E. Kano Mayer also indicated that the
needle EMG revealed increased amplitude, increased duration and increased polyphasic
responses in the right gastrocs, right peroneus longus and right gluteus medius. He determined
that appellant’s examination was abnormal and advised that there was evidence of chronic right
lower extremity S1 lumbosacral neuritis without evidence of other mononeuropathy or
polyneuropathy.
In an October 13, 2006 report, Dr. Tom Mayer, a Board certified orthopedic surgeon and
an associate of Dr. E. Kano Mayer, noted appellant’s history of injury and treatment. He noted
that appellant requested that he provide an impairment rating using the A.M.A., Guides.
Dr. Tom Mayer advised that appellant did not undergo surgery due to the injury and that she had
some radicular complaints. The EMG demonstrated that appellant had right S1 nerve chronic
radiculopathy. Dr. Tom Mayer advised that appellant met the criteria for DRE category III for
the lumbar region or a 10 percent whole person impairment rating.
In an April 22, 2008 report, the Office medical adviser noted appellant’s history of injury
and treatment. He determined that the evaluation of Dr. Tom Mayer indicated that appellant had
reached maximum medical improvement on October 13, 2006. The Office medical adviser
1

The Office also accepted appellant’s claim for a recurrence on April 13, 2003.

2

It appears that the Office was in the process of obtaining an opinion from a second opinion physician. It
apparently halted this process when appellant submitted a report from one of her treating physicians.

2

advised that appellant’s lumbar pain was treated conservatively and noted that the EMG study
revealed decreased sensation to pin prick in the S1 dermatome, but no weakness. He referred to
Table 15-18, for unilateral spinal nerve root impairment affecting the lower extremity and noted
that the maximum impairment for sensory deficit or pain of the S1 nerve root was five percent.3
The Office medical adviser referred to Table 15-15 and explained that appellant should receive a
Grade 3 or a 60 percent sensory deficit. Under the procedure in Table 15-15, he multiplied the
60 percent deficit by the 5 percent maximum impairment value for sensory deficit of the S1
nerve root to find that appellant had an impairment of 3 percent to the right lower extremity.
On July 16, 2008 the Office granted appellant a schedule award for three percent
permanent impairment of the right lower extremity. The award covered a period of 8.64 weeks
from October 13 to December 12, 2006.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.6
The Board notes that the fifth edition of the A.M.A., Guides was adopted by the Office
effective February 1, 2001.7 Additionally, the fifth edition of the A.M.A., Guides provides a
method for calculating nerve root and/or spinal cord impairment for the lumbosacral spine,
which affects the lower extremities, specifically Tables 15-15, 15-16 and 15-18.8
ANALYSIS
The Office accepted appellant’s claim for lumbar strain and right knee contusion.
In a report dated October 3, 2006, Dr. Tom Mayer, appellant’s treating physician,
referred to the DRE III for the lumbar region and opined that she had 10 percent whole person
impairment rating. However, neither the Act nor its regulations provide for a schedule award for
3

A.M.A., Guides 424.

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999).

6

Id.

7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(June 2003); Joseph Lawrence, Jr., 53 ECAB 331 (2002).
8

A.M.A., Guides 424, Table 15-15, 15-16, 15-18.

3

impairment to the back or to the body as a whole. The back is specifically excluded from the
definition of organ under the Act.9 Therefore, the impairment rating for appellant’s lumbar spine
is not probative.
An Office medical adviser referred to Dr. Tom Mayer’s October 13, 2006 report and
applied the relevant standards of the A.M.A., Guides to determine the impairment of her right
leg. He noted that diagnostic testing revealed that appellant had decreased sensation in the S1
dermatome affecting the right leg. The medical adviser noted that the maximum lower extremity
impairment for sensory deficit in the distribution of the S1 nerve root was five percent under
Table 15-18.10 The Office medical adviser classified appellant as a Grade 3, or a 60 percent
sensory deficit, based on her decreased sensation to pin prick in the S1 dermatome under Table
15-15.11 The Office medical adviser then followed the procedure in Table 15-15 and multiplied
the 60 percent deficit by the 5 percent maximum allowed for the S1 nerve root to total arrive at
3 percent impairment. The Board finds that the Office medical adviser properly applied to the
A.M.A., Guides in calculating appellant’s permanent impairment.
As the April 22, 2008 report of the Office medical adviser provides the only evaluation
which conforms to the A.M.A., Guides, it constitutes the weight of the medical evidence and
establishes that appellant has no more than a three percent permanent impairment of the right
lower extremity.12
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she has
more than a three percent impairment of her right lower extremity, for which she received a
schedule award.

9

See James E. Jenkins, 39 ECAB 860 (1988); 5 U.S.C. § 8101(19).

10

See supra note 3.

11

Id.

12

Following issuance of the Office’s July 16, 2008 decision, appellant submitted additional evidence to the
Office. However, the Board may not consider such evidence for the first time on appeal as its review is limited to
the evidence that was before the Office at the time of its decision. See 20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 16, 2008 is affirmed.
Issued: June 2, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

